El Juez Asociado Se. Hernandez,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
*106Aceptando los Resultandos de la sentencia y anto aclara-torio preinsertos, menos el 7 y 10 de la misma sentencia.
Resultando: qne en la súplica de sn demanda interesó Don Vicente Aqnilué se dictara sentencia declarando qne la porción de terreno ó finca de sesenta cuerdas más ó menos,, embargada á instancia de Don José Domingo Abren, así como también sus frutos, casas, glasis y demás fabricaciones expresadas en dicha demanda é igualmente embargadas por Abren, pertenecen en propiedad y posesión al Aqnilué, man-dando en sn consecuencia alzar el embargo de esos bienes para dejarlos á la libre disposición del mismo, con las costas al demandado ó demandados que se opusieran á semejante pretensión.
Resultando: qne en el juicio ejecutivo seguido por Leca-roz y Ca. contra Don Andrés Avelino Delgado en cobro de catorce mil setecientos noventa y un pesos moneda provincial, intereses y costas, por auto de seis de Febrero de 1900 se adjudicaron á la parte ejecutante por las dos terceras partes de su valor los bienes embargados, á saber: una finca rústica compuesta de ciento ochenta cuerdas, estando en-clavadas en ella una casa techada de tejamaní con cerca y piso de madera del país, de dos pisos, de doce varas de frente por catorce de fondo, con un martillo formando co-cina de ocho varas de frente por diez y seis de fondo, cobi-jada de zinc; una casa almacén conteniendo en un extremo máquina de descascarar café, tanques, etc., y techada tam-bién de zinc, y una casa cuartel de peones, con diez y seis varas de frente por cinco de fondo, de madera é igualmente cobijada de zinc; otra finca rústica compuesta de treinta y seis cuerdas y una tercera finca rústica de. treinta y dos cuerdas de cabida con casa habitación y cocina techada de zinc, pisq y cerca de maderas del país; cuyas tres fincas radi-*108can en el barrio de Angeles., del término municipal de Utua-do; y habiendo cedido Lecaroz y Ca., tal adjudicación á Don Vicente Aquilué se dio á éste la correspondiente posesión judicial en dos de Abril del mencionado año.
Resultando: que según juicio de los peritos Don Vicente Viñas, Don José Escuté y Don José Ricarte, los dos glasis ó secaderas de manipostería,. el ranchón" de diez y seis varas de largo por siete de- ancho y las dos casitas ó bohíos em-bargados por Don José Domingo Abren se encuentran en-clavadas en la finca de ciento ochenta cuerdas de que se deja hecho mérito, mientras que la casa de madera del país techada de paja de cinco varas de largo por seis de ancho, y la otra casa de ocho varas de frente por seis de fondo, de maderas del país y techada de yaguas radican en la finca rústica de treinta y seis cuerdas ya mencionada.
Resultando: que si bien los mismos peritos citados mani-festaron en su informe ratificado bajo juramento que la porción de sesenta cuerdas de terrenos embargados por Don José Domingo Abren como de la propiedad de Don Andrés Avelino Delgado forman parte integrante de las ciento ochenta cuerdas de terreno adjudicadas á Lecaroz y Ca. .y cedidas por éste á Don Vicente Aquilué, colindando dicha porción por el Norte, Este y Oeste con Don Vicente Aquilué y por el Sur con el camino nuevo y viejo de Lares, esos mismos peritos en ampliación de su dictamen no estuvieron conformes, pues Viñas afirmó que las sesenta cuerdas em-bargadas á Delgado están comprendidas dentro de las ciento ochenta cuerdas de Aquilué, Ricarte que creía lo mismo que Viñas, aunque sin poder asegurarlo, y Escuté que no podía precisarlo, por no habérsele suministrado datos suficientes.
Resultando: que Don José Domingo Abren confiesa que era dueño de la finca de ciento ochenta cuerdas, la que des-pués adquirió Delgado y fué adjudicada á Lecaroz y Ca., por cuya Sociedad fué cedida á Don Vicente Aquilué, habiendo *110colindado por el Sur con el camino de Lares y el río de Angeles, conviniendo Delgado en que ciertamente dicha finca la fué adjudicada en pago de un crédito contra la herencia de Doña Petra Rodríguez, esposa del Abreu; y examinados en el acto del juicio oral diez testigos, á instancia de Aquilué, ocho de ellos declararon contestes que la finca de sesenta cuerdas embargadas como de Delgado forman parte de las ciento ochenta cuerdas adjudicadas á Lecaroz y Ca., y cedidas por éstos al tercerista, afirmación no contradicha por los otros dos testigos.
Aceptando los considerandos de la sentencia recurrida, menos los marcados con los números 5o y 8o, como también se acepta el segundo del auto aclaratorio de la misma.
Considerando: que en el presente juicio no sólo es ma-teria de debate el dominio de las sesenta cuerdas de terreno embargadas por Don José Domingo Abreu como de la pro-piedad de Don Andrés Avelino Delgado, sino que también se ha discutido la propiedad de las casas, ranchos, giasis y demás fabricaciones igualmente embargadas por Abreu, como lo revela el escrito de demanda, en cuya súplica pidió Don Vicente Aquilué se declarara á su favor por sentencia el dominio de tales terrenos y fabricaciones, á cuya preten-sión se ha opuesto el demandado Abreu, habiéndose propues-to pruebas por el tercerista en justificación de todos ios ex-tremos de su pretensión, por lo que es obvio que sobre todos esos puntos litigiosos debe dictarse resolución.
Considerando: que acreditado como ha- sido en el juicio que las casas, ranchos, giasis y demás fabricaciones que con las sesenta cuerdas de terreno embargadas reclama como de su propiedad el tercerista Don Vicente Aquilué, están ubi-cadas en terrenos que fueron adjudicados en juicio ejecutivo seguido por Lecaroz y Ca. contra Don Andrés Avelino Delgado en cobro de pesos, habiendo sido Aquilué puesto en *112posesión de esos terrenos á virtud de cesión que de aquella adjudicación le luciera la Sociedad expresada, sin que de tal posesión se excluyera cosa alguna de las que los terrenos comprendieran, es claro que Aquilué, al practicarse el embargo que originó la tercería, estaba también en posesión de las casas, ranchos, glasis y demás fabricaciones que en los terrenos había, y en esa posesión legal debe ser ampara-do por no haber presentado los demandados título alguno superior para acreditar que debe ser privado de ella.
Considerando: que procediendo como procede desestimar en su totalidad las pretensiones del opositor Don José Domingo Abreu, debe éste ser condenado en todas las costas causadas en el Tribunal Inferior.
Vistos los textos legales que en la sentencia se citan y además los Artículos 446, 448y 449 del Código Civil apli-cable al caso.
Pallamos: que confirmando en lo conforme y revocando en lo demás la sentencia recurrida y el auto aclaratorio de la misma, debemos declarar y declaramos con lugar en todas sus partes la tercería de dominio interpuesta por Don Vicente Aquilué, con relación al predio de sesenta cuerdas y fabricaciones que se expresan en la demanda, y mandamos se alce el embargo practicado sobre todo lo que ha sido materia de este juicio, lo que quedará á la libre disposición de Don Vicente Aquilué con los frutos que haya dejado de percibir con motivo del embargo cuya anotación en el Begis-tro de la Propiedad será cancelada, con las costas del juicio á cargo del opositor Don José Domingo Abreu, y las de los recursos en la forma ordinaria; y devuélvanse los autos al Tribunal de Arecibo con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Sulzbacher y MacLeary.
El Juez Asociado Sr. Pigueras no formó Tribunal en la vista de este caso.